Citation Nr: 0408308	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-02 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 10 percent disabling as of May 7, 2003.  

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss, prior to May 7, 2003.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served in excess of 20 years of active duty and 
retired in November 1986.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a November 2002 
rating decision of the Columbia, South Carolina , Department 
of Veterans Affairs Regional Office (RO), which denied a 
compensable rating for bilateral hearing loss.  The notice of 
disagreement was submitted in November 2002.  The statement 
of the case was issued in December 2002.  The veteran 
submitted a substantive appeal (VA Form 1) in December 2002, 
and the current appeal ensued.  In June 2003, the 
noncompensable rating for bilateral hearing loss was 
increased to 10 percent, effective May 7, 2003, the date of 
the veteran's most recent VA compensation examination.  

In October 2003, the veteran testified at a Travel Board 
hearing in Columbia South Carolina, before the undersigned, 
who has been designated by the Chairman of the Board as a 
Veterans Law Judge to conduct the hearing on appeal, and to 
make the final determination of the claim.  A copy of the 
hearing transcript is of record in the claims folder.  


REMAND

This appeal is Remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.

The veteran and his representative contend, in essence, that 
the veteran's bilateral hearing loss is more severe than the 
current evaluation reflects.  It is the veteran's contention 
that prior to May 2003, he deserves a compensable evaluation, 
and that more than a 10 percent evaluation is warranted since 
May 2003.  

A review of the record reflects that the veteran testified at 
his October 2003 hearing that he was treated at VA for his 
bilateral hearing loss, and that he has to have his hearing 
aids updated every three years.  Also, it is not clear if the 
veteran is indicating that he receives treatment in addition 
to evaluation via VA compensation examinations, but any 
treatment records related to hearing loss since 2001, should 
be obtained and associated with the claims folder.  

In addition to the foregoing, during the pendency of the 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
expanded VA's duty to notify and duty to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  While the veteran was provided notice 
of the VCAA, regarding claims of service connection, and new 
and material evidence, he was not advised of his rights and 
obligations under the VCAA in the context of a claim for 
increase.  This procedural defect will need to be corrected.   

Under the circumstances, this case is REMANDED for the 
following action:  

1.  Ensure that all notice and 
development required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 38 C.F.R. 
§ 3.159 has been accomplished.  The 
veteran should be specifically informed 
about any information and evidence not of 
record that is necessary to substantiate 
the claim; the information and evidence 
that VA will seek to provide; the 
information and evidence he is expected 
to provide; and he should be requested to 
provide copies of any evidence in his 
possession that pertains to the claim not 
currently of record.  Additionally, the 
veteran should be informed of the 
evidentiary requirements for increased 
ratings.  

2.  The veteran should be asked to 
identify all places at which he has been  
treated or evaluated for hearing loss 
since 2001.  Records of identified 
treatment/evaluation should be obtained 
including all VA outpatient treatment 
records related to hearing loss since 
2001.  

3.  If additional treatment records 
requested in paragraph number 2 are 
obtained, the veteran should be scheduled 
for an audiology examination to ascertain 
the nature and extent of his service 
connected bilateral hearing loss.  Any 
indicated tests or studies should be 
accomplished, and the claims file should 
be made available to the examiner to 
ensure that person is aware of the 
veteran's pertinent history.  The report 
of this examination should then be 
associated with the claims file.  

4.  Readjudicate the veteran's claim for 
an increased rating for bilateral hearing 
loss.  If the benefits sought on appeal 
remain denied, prepare a supplemental 
statement of the case and send it to the 
veteran.  Also provide an appropriate 
period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded .  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




